se 1:21-cv-02255-CM Document 34 Filed 09/10/21 Page 1 of 1
“Case 1: 21-ev-02255-CM Document 30 Filed 08/30/21 Page 1of1

 

 

 

 

 

 

 

“OSAc SDNY
“CUMENT
’ uLECTRONICALLY FILED
UNITED STATES DISTRICT COURT | DOC ft
SOUTHERN DISTRICT OF NEW YORK x DATE FLED: Afie2y
us

JAVON SEGREDE,
21 CV 2255 (CM)

Plaintiff,
NOTICE OF
- against - CROSS-MOTION
C.0O, SAEED BERNARD, Shield No. 10893
and THE CITY OF NEW YORK,
Defendants.

X

 

PLEASE TAKE NOTICE, that plaintiff, JAVON SEGREDE, by his attorney, ALAN
D. LEVINE, ESQ., shall cross-move this court, at the courthouse located at 500 Pearl
Street, New York, New York, before the HONORABLE COLLEEN McMAHON, U.S.D.J.,
at a date and time convenient to this court, for an order pursuant to Fed. R. Civ. P.
15(a)(2}, based upon the declaration of Alan D. Levine, dated August 30, 2021,
plaintiff's proposed second amended complaint, and plaintiff's memorandum of law in
support of this motion, for leave to amend his complaint and for such other and further

relief as to this court may seem just and equitable.

Dated: Kew Gardens, New York .
August 30, 2021 Aare 1)
ALAN D. LEVINE, ESQ.

Attorney for Plaintiff
80-02 Kew Gardens Road, Suite 307

Kew Gardens, New York 11415
(718) 793-6363 )
. Our File No, 2438 C #30
TO: GEORGIA M. PESTANA, ESQ.
Corporation Counsel

gore Defendant jie es pact in Bo A

New York, New York 10007

(212) 356-2375
 fA4 aotecenl, y das ns 0 fol

OA hk
_ ee jude (51 og

Tan Spoor TD ft gl aod be fom OA) uh

 

 
